     Case: 4:20-cv-00032-DMB-JMV Doc #: 232 Filed: 08/26/21 1 of 2 PageID #: 1018


                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    GREENVILLE DIVISION

BRUCE ELLIS, doing business
as Delta Cinema, ET AL.                                                                  PLAINTIFFS

V.                                                                        NO. 4:20CV00032-DMB-JMV

CLARKSDALE PUBLIC UTILITIES, ET. AL.                                                    DEFENDANTS


                                                  ORDER

           Pending on the docket of this case are Plaintiffs’ motion [198] for sanctions “[p]ursuant

to F.R.C.P. 56(g)” and “[s]upplemental motion [212] in support of Doc. [198].” Having

considered the submissions of the parties, the record, and the applicable law, the Court is ready

to rule.

           Plaintiffs state as follows in their motion:

           Plaintiff’s [sic] in the above styled cause files [sic] this Motion for
           Sanctions and respectfully requests the Honorable Court to
           determine if Defendants named above Defendant City of Clarksdale
           and Clarksdale Public Utilities by and through its Counsel are: (1)
           attempt [sic] to deprive the court of jurisdiction by acts of fraud, (2)
           filing false and frivolous sham pleadings, or (3) attempting by other
           tactics of delay, oppression, [sic] harassment to force Pro Se
           Plaintiffs into submitting to Undue Prejudice?”

Doc. [198] at 1.

           Rule 56 of the Federal Rules of Civil Procedure provides in relevant part:

           (a) Motion for Summary Judgment or Partial Summary Judgment. A party may
           move for summary judgment, identifying each claim or defense--or the part of
           each claim or defense--on which summary judgment is sought. The court shall
           grant summary judgment if the movant shows that there is no genuine dispute as
           to any material fact and the movant is entitled to judgment as a matter of law. The
           court should state on the record the reasons for granting or denying the motion.
           ...
           (g) Failing to Grant All the Requested Relief. If the court does not grant all the
           relief requested by the motion, it may enter an order stating any material fact—
           including an item of damages or other relief—that is not genuinely in dispute and
           treating the fact as established in the case.
   Case: 4:20-cv-00032-DMB-JMV Doc #: 232 Filed: 08/26/21 2 of 2 PageID #: 1019




FED. R. CIV. P. 56(a) and (g).

       The Court agrees with Defendants that Rule 56(g) does not provide for sanctions.

Furthermore, Plaintiffs have provided no facts to support a claim of any misconduct that

warrants imposition of sanctions. As best as the Court can discern, Plaintiffs ask the Court to

investigate certain filings in the record to determine whether Defendants have violated any laws

or rules. Ultimately, because the undersigned finds (even under a liberal construction) Plaintiffs

have asserted no basis under the rule they cite or any other authority for imposition of sanctions

against Defendants, the instant motion is DENIED as frivolous.

       SO ORDERED this 26th day of August, 2021.



                                      /s/ Jane M. Virden
                                      U.S. MAGISTRATE JUDGE




                                                 2
